EXHIBIT 10.6

FORM OF NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT

NAVIGANT CONSULTING, INC.

2012 LONG-TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR OPTION AWARD NOTICE

[Name of Optionee]

You have been awarded an option to purchase shares of Common Stock of Navigant
Consulting, Inc. (the “Company”), pursuant to the terms and conditions of the
Navigant Consulting, Inc. 2012 Long-Term Incentive Plan (the “Plan”) and the
Stock Option Agreement (together with this Award Notice, the “Agreement”).
Copies of the Plan and the Stock Option Agreement are attached hereto.
Capitalized terms not defined herein shall have the meanings specified in the
Plan or the Agreement.

 

Option: You have been awarded a Nonqualified Stock Option to purchase from the
Company [            ] shares of its Common Stock, par value $0.001 per share,
subject to adjustment as provided in Section 3.3 of the Agreement.

 

Option Date: [            ]

 

Exercise Price: $[            ] per share, subject to adjustment as provided in
Section 3.3 of the Agreement.

 

Vesting Schedule: Except as otherwise provided in the Plan, Agreement or any
other agreement between the Company and Optionee, the Option shall vest (i) on
the first anniversary of the Option Date with respect to one-third of the number
of shares subject thereto on the Option Date, (ii) on the second anniversary of
the Option Date with respect to an additional one-third of the number of shares
subject thereto on the Option Date and (iii) on the third anniversary of the
Option Date with respect to the remaining one-third of the number of shares
subject thereto on the Option Date, provided you continuously serve the Company
as a Non-Employee Director through each such date.

 

Expiration Date: Except to the extent earlier terminated pursuant to Section 2.2
of the Agreement or earlier exercised pursuant to Section 2.3 of the Agreement,
the Option shall terminate at 5:00 p.m., Central time, on the sixth anniversary
of the Option Date.



--------------------------------------------------------------------------------

NAVIGANT CONSULTING, INC. By:                             
                                                                   Name: Title:

Acknowledgment, Acceptance and Agreement:

By signing below and returning this Award Notice to Navigant Consulting, Inc. at
the address stated herein, I hereby acknowledge receipt of the Agreement and the
Plan, accept the Option granted to me and agree to be bound by the terms and
conditions of this Award Notice, the Agreement and the Plan.

 

 

Optionee

 

 

Date

Navigant Consulting, Inc.

Attention: General Counsel

30 S. Wacker Dr., Suite 3550

Chicago, IL 60606

 

2



--------------------------------------------------------------------------------

NAVIGANT CONSULTING, INC.

2012 LONG-TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR STOCK OPTION AGREEMENT

Navigant Consulting, Inc., a Delaware corporation (the “Company”), hereby grants
to the individual (“Optionee”) named in the award notice attached hereto (the
“Award Notice”) as of the date set forth in the Award Notice (the “Option
Date”), pursuant to the provisions of the Navigant Consulting, Inc. 2012
Long-Term Incentive Plan (the “Plan”), an option to purchase from the Company
the number and class of shares of stock set forth in the Award Notice at the
price per share set forth in the Award Notice (the “Exercise Price”) (the
“Option”), upon and subject to the terms and conditions set forth below, in the
Award Notice and in the Plan. Capitalized terms not defined herein shall have
the meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company.

2. Time and Manner of Exercise of Option.

2.1. Maximum Term of Option. In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2. Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). The Option shall be vested and exercisable
following a termination of Optionee’s service as a Non-Employee Director
according to the following terms and conditions:

(a) Termination of Service as a Result of Optionee’s Death or Disability. If
Optionee’s service as a Non-Employee Director ceases by reason of Optionee’s
death or Disability, then the Option, to the extent vested on the effective date
of such termination of service, may thereafter be exercised by Optionee or
Optionee’s executor, administrator, legal representative, guardian or similar
person until and including the earlier to occur of (i) the date which is one
year after the date of such termination of service and (ii) the Expiration Date.
For purposes of this Agreement, “Disability” shall mean the Optionee is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

(b) Termination of Service Other than for “Cause” or as a Result of Optionee’s
Death or Disability. If Optionee’s service as a Non-Employee Director ceases for
any reason other than for Cause, death or Disability, the Option, to the extent
vested on the effective date of such termination of service, may thereafter be
exercised by Optionee until and including the earlier to occur of (i) the date
which is ninety (90) days after the date of such termination of service and
(ii) the Expiration Date.

 

1



--------------------------------------------------------------------------------

(c) Termination by Company for Cause. If Optionee’s service as a Non-Employee
Director terminates by reason of the Company’s termination of Optionee’s service
for Cause, then the Option, whether or not vested, shall terminate immediately
upon such termination of service. For purposes of this Award, “Cause” shall
mean: (i) the commission of a felony or the commission of any other crime that
is injurious to the Company, to a Company employee or to a client of the
Company; (ii) willful misconduct, dishonesty, fraud, attempted fraud or other
willful action or willful failure to act that is injurious to the Company, to a
Company employee or to a client of the Company; (iii) any material breach of
fiduciary duty owed to the Company or to a client of the Company; (iv) any
material breach of the terms of any agreement with the Company (including
without limitation any agreement regarding non-competition, non-solicitation of
clients or employees, or confidentiality); (v) any material violation of a
restriction on disclosure or use of privileged, proprietary or confidential
information (including information belonging to the Company, to a client of the
Company or to a third party to whom the Company owes a duty of confidentiality),
but only if such violation is committed with actual notice of such restriction
on disclosure; or (vi) any other material breach of the Company’s Code of
Business Conduct and Ethics or its securities trading policies, as amended from
time to time. The determination by the Committee of the existence of Cause shall
be conclusive and binding.

(d) Death Following Termination. If Optionee dies during the period set forth in
Section 2.2(b), the Option shall be vested only to the extent it is vested on
the date of death and may thereafter be exercised by Optionee’s executor,
administrator, legal representative, guardian or similar person until and
including the earlier to occur of (i) the date which is one year after the date
of death and (ii) the Expiration Date.

2.3. Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised by Optionee (a) by delivering to the Company an
exercise notice in the form prescribed by the Company specifying the number of
whole shares of Stock to be purchased and by accompanying such notice with
payment therefor in full (or by arranging for such payment to the Company’s
satisfaction) either (i) in cash, (ii) by delivery to the Company (either actual
delivery or by attestation procedures established by the Company) of shares of
Stock having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option
by reason of such exercise, (iii) authorizing the Company to withhold whole
shares of Stock which would otherwise be delivered having an aggregate Fair
Market Value, determined as of the date of exercise, equal to the amount
necessary to satisfy such obligation, (iv) except as may be prohibited by
applicable law, in cash by a broker-dealer acceptable to the Company to whom
Optionee has submitted an irrevocable notice of exercise or (v) by a combination
of (i), (ii) and (iii), and (b) by executing such documents as the Company may
reasonably request. Any fraction of a share of Stock which would be required to
pay such purchase price shall be disregarded and the remaining amount due shall
be paid in cash by Optionee. No certificate representing a share of Stock shall
be issued or delivered until the full purchase price has been paid.

2.4. Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

 

2



--------------------------------------------------------------------------------

3. Additional Terms and Conditions of Option.

3.1. Nontransferability of Option. The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the Company.
Except to the extent permitted by the foregoing sentence, (i) during Optionee’s
lifetime the Option is exercisable only by Optionee or Optionee’s legal
representative, guardian or similar person and (ii) the Option may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Option, the Option and
all rights hereunder shall immediately become null and void.

3.2. Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Stock purchased upon exercise of the Option will be purchased
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act unless such purchase has been registered under the
Securities Act and any applicable state securities laws; (b) any subsequent sale
of any such shares shall be made either pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws, or
pursuant to an exemption from registration under the Securities Act and such
state securities laws; and (c) if requested by the Company, Optionee shall
submit a written statement, in a form satisfactory to the Company, to the effect
that such representation (x) is true and correct as of the date of any purchase
of any shares hereunder or (y) is true and correct as of the date of any sale of
any such shares, as applicable. As a further condition precedent to any exercise
of the Option, Optionee shall comply with all regulations and requirements of
any regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

3.3. Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Stock to change, such as a stock dividend, stock split, spinoff, rights
offering or recapitalization through an extraordinary dividend, the terms of
this Award, including the number and class of securities subject to the Option
and the Exercise Price shall be appropriately adjusted by the Committee, such
adjustment to be made in accordance with Section 409A of the Code. In the event
of any other change in corporate capitalization, including a merger,
consolidation, reorganization, or partial or complete liquidation of the
Company, such equitable adjustments described in the foregoing sentence may be
made as determined to be appropriate and equitable by the Committee (or, if the
Company is not the surviving corporation in any such transaction, the board of
directors of the surviving corporation) to prevent dilution or enlargement of
rights of participants. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive.

3.4. Change in Control. In the event of a Change in Control, the Option, to the
extent it is then outstanding, shall become fully vested and shall be subject to
Section 5.8(b) of the Plan.

 

3



--------------------------------------------------------------------------------

3.5. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.

3.6. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Article 3, the number of shares of Stock purchased against full payment
therefor. Such issuance shall be evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company. The
Company shall pay all original issue or transfer taxes and all fees and expenses
incident to such issuance.

3.7. Option Confers No Rights as Shareholder. Optionee shall not be entitled to
any privileges of ownership with respect to shares of Stock subject to the
Option unless and until such shares are purchased and issued upon the exercise
of the Option, in whole or in part, and Optionee becomes a shareholder of record
with respect to such issued shares. Optionee shall not be considered a
shareholder of the Company with respect to any such shares not so purchased and
issued.

3.8. Option Confers No Rights to Continued Service. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
service as a Non-Employee Director.

4. Miscellaneous Provisions.

4.1. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with the Option or
its exercise. Any interpretation, determination or other action made or taken by
the Board or the Committee regarding the Plan or this Agreement shall be final,
binding and conclusive.

4.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

4.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Navigant Consulting, Inc., Attn.
General Counsel, 30 S. Wacker Dr., Suite 3550, Chicago, Illinois 60606, and if
to Optionee, to the last known mailing address of Optionee contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by

 

4



--------------------------------------------------------------------------------

mailing in the United States mails or (d) by express courier service. The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

4.4. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not effect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

4.5. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

4.6. Counterparts. The Award Notice may be executed in two counterparts, each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

4.7. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, and shall be interpreted in accordance therewith. Optionee hereby
acknowledges receipt of a copy of the Plan, and by signing and returning the
Award Notice to the Company, at the address stated herein, he or she agrees to
be bound by the terms and conditions of this Agreement, the Award Notice and the
Plan.

4.8. Cancellation and Forfeiture of Award. Notwithstanding anything contained in
this Agreement, if the Optionee engages in any activity which constitutes Cause,
breaches any of his or her obligations to the Company or any of its affiliates
under a noncompetition, nonsolicitation, confidentiality, intellectual property
or other restrictive covenant or engages in any activity which is contrary,
inimical or harmful to the Company or any of its affiliates, including but not
limited to violations of Company policy to the extent then applicable to the
Optionee, the Company may take such action as it shall deem appropriate to cause
the Award to be cancelled and to cease to be exercisable as of the date on which
the Optionee first engaged in such activity or breached such obligation, and the
Company thereafter may require the repayment of any amounts received by the
Optionee in connection with the exercise of the Award following the date that
the Optionee first engaged in such activity or breached such obligation.

 

5